                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

TRACEY VILLALBA,

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-106-FtM-38NPM

SHARECARE, INC.,

                Defendant.
                                                 /

                                                ORDER1

        Before the Court is Defendant’s Notice of Removal (Doc. 1). Defendant removed

from state court based on diversity jurisdiction. The Court must inquire into jurisdiction

whenever it may be lacking. See Kokkonen v. Guardian Life Inc. Co. of Am., 511 U.S.

375, 377 (1994). Diversity jurisdiction requires completely diverse parties and an amount

in controversy over $75,000. 28 U.S.C. § 1332(a).

        While the parties are diverse, the only hint at an amount in controversy is Plaintiff’s

settlement offer for $92,900, not including any attorney’s fees or costs. (Docs. 1 at 2-3;

1-3). Defendant is correct settlement offers may support removal. E.g., Alilin v. State

Farm Mut. Auto. Ins., No. 6:14-cv-1183-Orl-41DAB, 2014 WL 7734262, at *2 (M.D. Fla.

Jan. 30, 2014). Yet by their nature, settlement offers (even post-suit) reflect a fair amount

of puffing and posturing. See Brooks v. Sears, Roebuck & Co., No. 6:18-cv-554-Orl-

37DCI, 2018 WL 3545421, at *2 (M.D. Fla. July 24, 2018). So on their own, settlement




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
offers are typically not enough to establish an amount in controversy over $75,000. E.g.,

Mendoza v. Thibaudeau, No. 2:16-cv-466-FtM-38CM, 2016 WL 11410897, at *3 (M.D.

Fla. Oct. 18, 2016) (“Although a settlement offer, by itself, is not determinative as to

amount in controversy, it ‘counts for something.’” (citation omitted)). Because all that

Defendant presents is Plaintiff’s settlement offer, the amount in controversy—and thus

jurisdiction—is unclear.

       Accordingly, it is now

       ORDERED:

       Defendant must SUPPLEMENT its Notice of Removal (Doc. 1), on or before

February 28, 2020, to show cause why this case should not be remanded for lack of

subject-matter jurisdiction. Failure to comply with this Order will result in remand of

the case without further notice.

       DONE and ORDERED in Fort Myers, Florida this 21st day of February, 2020.




Copies: All Parties of Record




                                           2
